DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 8,256,479).
As best depicted in Figure 11, Nakano is directed to a tire construction comprising a vent line 9A or 9B that protrudes from a sidewall outer surface 2a and a plurality of radial projections or ridges 13 (defines serration pattern) arranged in a recessed portion and having a height H4 that is less than a height D of the recessed portion.   
Regarding claims 2 and 14, height D is between 0.2 mm and 1.0 mm (Column 10, Lines 1-7).
With respect to claim 3, the entirety of the recessed portions is radially inward of vent line 9B.  In such an instance, any arbitrary portion of the radial projections can be characterized as an inner serration pattern. 
As to claims 4 and 6, radial ridges 13 have radial length that is significantly greater than 3.0 mm (based on Column 7 and Figure 13- ridges extend between points P2 and P3).
Regarding claims 5 and 19, the entirety of the recessed portion is radially outward of vent line 9A.  In such an instance, any arbitrary portion of the radial projections can be characterized as an outer serration portion.
With respect to claim 10, the symbol “O” can be viewed as a vent line and in such an instance, a plurality of ridges 13 are arranged on either side in the radial direction.
As to claim 11, the language “for motorcycles” corresponds with the intended use of the claimed tire article and fails to further define the tire structure.
Regarding claim 12, height H2 ranges between 0.2 mm and 2.0 mm (Column 9, Lines 45+).
With respect to claim 13, width w2 ranges between 0.2 mm and 5.0 mm (Column 9< lines 57+).
As to claim 16, height H4 is between 0.6 and 1.0 times a depth D, which itself is between 0.2 mm and 1.0 mm (Column 5, Lines 25+ and Column 10, Lines 1-7).  Thus, height H4 ranges between 0.12 mm and 1.0 mm.
Regarding claim 17, ridge 13 has a width smaller than that of projection 13 (see Figure 10) and said projection has a width that ranges between w3 between 0.2 mm and 5.0 mm (Column 9, Lines 57+).
With respect to claim 20, ridges 10 can be viewed as being part of “the another serration pattern” and such ridges protrude from an outer sidewall surface 2a.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano.
As detailed above, Nakano teaches a tire construction comprising a plurality of radial ridges 13 within a recessed portion.  Nakano broadly states that said ridges are arranged at prescribed intervals in the circumferential direction of the tire (Column 5, Lines 15+).  Additionally, said ridges have a width that is smaller than a width of ridges 10, which themselves have a width as small as 0.2 mm and as large as 5.0 mm (Column 9, Lines 57+).  The combination of these disclosures suggest a wide variety of ratios between the ridge pitch (ridges 13) and a maximum width of said ridges, including those encompasses by the claimed range.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Nakano with the claimed ratio absent a conclusive showing of unexpected results.      
Allowable Subject Matter
6.	Claims 7-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 6, 2022